DETAILED ACTION

1.	The Office Action is in response to Application 16878771 filed on 05/20/2020. Claims 1-23 are pending.      

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

			Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 07/28/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15903276 filed on 02/23/2018.
Priority #			 Filling Data			 Country
10 2015 216 140.4		August 24, 2015		   DE



Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
 

For Claim 1, 19, 21, 11-18, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with 3D multi-aperture imaging device.  As clearly indicated in the table below, each claimed limitations of claim 1, 19, 21, 11-18 of the current application are anticipated by the corresponding limitations of claim 1-6, 9-10 of the reference patent.
US 10701340
 Current Application
Claim 1:
A 3D multi-aperture imaging device for providing 3D information on a scene, comprising: 
an image sensor;  a first plurality of optical channels for projecting overlapping first partial fields of view of a total field of view on first image sensor areas of the image sensor;  
a second plurality of optical channels for projecting second partial fields of view of the total field of view that overlap with one another and with the first partial fields of view on second image sensor areas of the image sensor, wherein the first and second pluralities of optical channels are arranged laterally offset from one another by a base distance;  
wherein the first partial fields of view together cover the total field of view and the second partial fields of view together cover the total field of view;  
a processor for fusing images that have been captured by the first plurality of optical channels to a first total image, wherein the processor is 
wherein the 3D multi-aperture imaging device is adapted to at least one of: 
that a number of the first plurality of optical channels is between 2 and 100, both inclusive, and the overlap area of the first partial fields of view of the pair of optical channels of the first plurality of optical channels is, as regards 
to the area, between 1/2 and 1/1000 of an average image size of the images that are captured by the first plurality of optical channels;  that a number of the second plurality of optical channels is between 2 and 100, both inclusive, and an overlap area of the second partial fields of view of a pair of optical channels of the second plurality of optical channels is, as regards to the area, between 1/2 and 1/1000 of an average image size of the images that are captured by the first plurality of optical channels;  
and that the partial fields of view of the pair of optical channels of the first plurality of optical channels project into one another by a width of the overlap area of at least 20 pixels of the images that have been captured by the pair of optical channels of the first plurality of optical channels, at an image distance of 10 m

claim 2’s limitation:
wherein the base distance is greater than a single channel base distance between two adjacent optical channels of the first plurality of optical channels and between two adjacent optical 

claim 3’s limitations:
wherein the processor is configured to fuse images that have been captured by the second plurality of optical channels to a second total image and to use, in an overlap area of second partial fields of view of a pair of optical channels of the second plurality of optical channels, disparities in a further pair of images, wherein at least one of them has been captured by one of the first plurality of optical channels whose projected first partial field of view overlaps with the overlap area of the second partial fields of view

claim 4’s limitations:
wherein the processor is configured to generate a depth map by using disparities between the first total image and second total image

claim 5’s limitations:
wherein the processor is configured to warp the first or the second total image into a virtual optical center or to warp and to fuse the first and second total images into a virtual view in order to acquire a final total image to which the depth map belongs

claim 6’s limitations:
wherein the processor is configured to determine, for a depth map, a depth value for each image point of the first total image


wherein the processor is configured such that the first partial fields of view to which the first plurality of optical channels is allocated, are mutually different and congruent to the second partial fields of view to which the second plurality of optical channels is allocated

claim 10’s limitations:
wherein the processor is configured to generate a depth map for the first total image by using disparities in pairs of images comprising, at least for each of the first plurality of optical channels, at least one pair comprising an image that has been captured by the respective one of the first plurality of optical channels and a further image that has been captured by one of the second plurality of optical channels



A multi-aperture imaging device for providing information on a scene, comprising: 
an image sensor;  a first arrangement of optical channels having a first plurality of optical channels for projecting overlapping first partial 
fields of view of a total field of view on first image sensor areas of the image sensor;  

a second arrangement of optical channels for projecting at least a second partial field of view of the total field of view that overlaps with 
the first partial fields of view on a second image sensor area of the image sensor;  




wherein the first partial fields of view together cover the total field of view;  



a processor for fusing images that have been captured by the first arrangement of optical channels to a first total image, wherein the 

optical channels by using disparities in a pair of images, wherein at least one of them has been captured by the second arrangement of optical channels whose projected second partial field of view overlaps at least with the overlap area


claim 11’s limitations: 
The multi-aperture imaging device of claim 1 being 3D multi-aperture imaging device

claim 19’s limitations:
wherein a number of the first plurality of optical channels is between 2 and 100, both inclusive, and the overlap area of the first partial fields of view of the pair of optical channels of the first plurality of optical channels is, as regards to the area, between 1/2 and 1/1000 of an average image size of the images that are captured by the first plurality of optical channels
claim 21’s limitations:
wherein the partial fields of view of the pair of optical channels of the first plurality of optical channels project into one another by a width of the overlap area of at least 20 pixels of the images that have been captured by the pair of optical channels of the first plurality of optical channels, at an image distance of 10 m

claim 12’s limitations:
wherein a base distance between the first arrangement of optical channels and the second 
arrangement of optical channels is greater than a single channel base distance between two adjacent optical channels of the first plurality of optical channels



Claim 13’s limitations:

wherein the processor is configured to fuse images that have been captured by the second 
arrangement of optical channels to a second total image and to use, in an overlap area of second partial fields of view of a pair of optical channels of the second arrangement of optical channels, disparities in a further pair of images, wherein at least one of them has been captured by one of the first plurality of optical channels whose projected first partial field of view overlaps with the overlap area of the second partial fields of view



Claim 14’s limitations:

wherein the processor is configured to obtain a second total image from the second arrangement of optical channels;  and to generate a depth map by using disparities between the first and second total images

Claim 15’s limitations:

wherein the processor is configured to warp the first or the second total image into a virtual optical center or to warp and to fuse the first and second total images into the virtual view in order to acquire a final total image to which the 
depth map belongs

Claim 16’s limitations:

wherein the processor is configured to determine, for a depth map, a depth value for each 
image point of the first total image


Claim 17’s limitations:




Claim 18’s limitations:

wherein the processor is configured to generate a depth map for the first total image by 
using disparities in pairs of images comprising, at least for each of the first plurality of optical channels, at least one pair comprising an image that has been captured by the respective one of the first plurality of optical channels and a further image that has been captured by an optical channel of the second arrangement of optical channels






6. 	Claim 23, is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 14 of US Patent US 10701340 indicated below.  
For Claim 23 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method for fusing images.  As clearly indicated in the table below, each claimed limitations of claim 23 of the current application are anticipated by the corresponding limitations of claim 14 of the reference patent.
US 10701340
 Current Application
Claim 14:

wherein the first and second pluralities of optical channels are arranged laterally offset from one another by a base distance, wherein the first partial fields of view together cover the total field of view and the second partial fields of view together cover the total field of view;  
the method comprising: 
fusing images that have been captured by the first plurality of optical channels to a first total image, by performing fusion in an overlap area of first partial fields of view of a pair of optical channels of the first plurality of optical channels by using disparities in a pair of images, wherein at least one of them has been captured by one of the second plurality of optical channels whose projected second partial field of view overlaps with the overlap area;  
wherein fusing is performed by at least one of: that a number of the first plurality of optical channels is between 2 and 100, both inclusive, and the overlap area of the first partial fields of view of the pair of optical channels of the first plurality of optical channels is, as regards to the area, between 1/2 and 1/1000 of an average image size of the images that are captured by the first plurality of optical channels;  that a number of the second plurality of optical channels is between 2 and 100, both inclusive, and an overlap area of the second partial fields of view of a pair of optical channels of the second plurality of optical channels is, as regards to the area, between 1/2 and 1/1000 of an average 









the method comprising: 

fusing images that have been captured by the first arrangement of optical channels to a first 
total image, by performing fusion in at least an overlap area of first partial fields of view of a pair of optical channels of the first plurality of optical channels by using disparities in a pair of images, wherein at least one of them has been captured by the second arrangement of optical channels whose projected second partial field of view overlaps at least with the overlap area




Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	 Claims 1-14, 16-18, 22-23 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Tyagi et al.  (US 20160203371 ) and in view of FREIBURG et al. (US 20140085431 ).

Regarding claim 1, Tyagi discloses a multi-aperture imaging device for providing information on a scene (fig. 1, system 10; paragraph 0035, … the apparatus 10 relies primarily 
an image sensor (fig. 1, component 18);  
a first arrangement of optical channels having a first plurality of optical channels (fig. 6, the light channels in which light ray travels to image sensor 18-1 and 18-2 is interpreted as first plurality of optical channels; examiner’s Note: the image sensor has optical parts by inheritance) for projecting overlapping first partial fields of view (as shown in fig. 2, FOV1 and FOV2 is interpreted as first partial fields of view; they are overlapping, as shown in fig. 6) of a total field of view (as shown in fig. 6 and fig. 7A, primary monitored zone 12 is the total field of view) on first image sensor areas of the image sensor (as shown in fig. 2, fig. 6, figs 7A-7B, fig. 8, 18-1, 18-2 is first image sensor areas of the image sensor);  
a second arrangement of optical channels (fig. 6, the light channels in which light ray travels to image sensor 18-3 interpreted as second plurality of optical channels) for projecting second partial fields of view (as shown in fig. 2, FOV3 and FOV4 is interpreted as second partial fields of view) of the total field of view (as shown in fig. 6 and fig. 7A, primary monitored zone 12 is the total field of view) that overlap with one another and with the first partial fields of view (as shown in fig. 6, fig. 7A-7B, the field of views of 18-3, 18-4 overlap with on another with the field of view of 18-3, 18-4) on second image sensor areas of the image sensor (as shown in fig. 2, fig. 6, figs 7A-7B, fig. 8, 18-3, 18-4 is second image sensor areas of the image sensor), 
a processor (fig. 2, component 36) for fusing images that have been captured by the first plurality of optical channels to a first total image (as shown in fig. 4, left-side imagers is the first total image; also suggested in paragraph 0075, … one sees the "left-side" image sensors 18-1 and 18-3 coupled to the image processor 402-1 and to the image processor 402-2; the images are  For HDR image fusion, the image processors 402 buffer and combine image pairs acquired using low- and high-integration sensor exposures, using an HDR fusion function…), wherein the processor is configured to perform fusion in an overlap area of first partial fields of view of a pair of optical channels of the first plurality of optical channels by using disparities in a pair of images (as shown in fig. 8; also suggested in paragraph 0088, … For HDR image fusion, the image processors 402 buffer and combine image pairs acquired using low- and high-integration sensor exposures, using an HDR fusion function…; paragraph 0052-0054, … the existence of verging angles between the left and right side image sensors 18 in a primary-baseline pair impose a final configuration… the image processing circuits 36 perform shadowing object detection within the ZLDC, based on looking for significant differences in intensity between the images acquired from one image sensor 18 in a given secondary-baseline pair… for such a small baseline, more distant objects will cause very small disparities… image differences due to a shadowing object are based on the disparity introduced in image pairs acquired using one of the secondary baselines 34-1 or 34-2), wherein at least one of them has been captured by one of the second plurality of optical channels whose projected second partial field of view overlaps with the overlap area (as shown in fig. 6-fig. 8).
It is noticed that Tyagi does not disclose explicitly that wherein the first partial fields of view together cover the total field of view.
FREIBURG teaches that wherein the first partial fields of view together cover the total field of view (as shown in fig. 2, image sensor 150 has the same total field of view as image senor 140; also suggested in paragraph 0028, … three high-definition cameras with an additional 3-D camera at the same optical axis and sharing the same field of view… both sensors have the same field of view.).


Regarding claim 23, Tyagi discloses a method for fusing images (as shown in fig. 14; also suggested in paragraph 0057, … to fuse corresponding high- and low-exposure image frames to obtain high dynamic range (HDR) images…) that have been captured by a  multi-aperture imaging device(fig. 1, system 10; paragraph 0035, … the apparatus 10 relies primarily on stereoscopic techniques to find the 3D position of objects present in its (common) field-of-view; each image sensor has aperture by inheritance) comprising 
an image sensor (fig. 1, component 18), 
a first arrangement of optical channels having a first plurality of optical channels (fig. 6, the light channels in which light ray travels to image sensor 18-1 and 18-2 is interpreted as first plurality of optical channels, examiner’s Note: the image sensor has optical parts by inheritance) for projecting overlapping first partial fields of view (as shown in fig. 2, FOV1 and FOV2 is interpreted as first partial fields of view; they are overlapping, as shown in fig. 6) of a total field of view (as shown in fig. 6 and fig. 7A, primary monitored zone 12 is the total field of view) on first image sensor areas of the image sensor (as shown in fig. 2, fig. 6, figs 7A-7B, fig. 8, 18-1, 18-2 is first image sensor areas of the image sensor);  
and a second arrangement of optical channels (fig. 6, the light channels in which light ray travels to image sensor 18-3 is interpreted as second plurality of optical channels) for projecting 
the method comprising: 
fusing images that have been captured by the first plurality of optical channels to a first total image (as shown in fig. 4, left-side imagers is the first total image; also suggested in paragraph 0075, … one sees the "left-side" image sensors 18-1 and 18-3 coupled to the image processor 402-1 and to the image processor 402-2; the images are fused, as suggested in paragraph 0088, … For HDR image fusion, the image processors 402 buffer and combine image pairs acquired using low- and high-integration sensor exposures, using an HDR fusion function…), by performing fusion in an overlap area of first partial fields of view of a pair of optical channels of the first plurality of optical channels by using disparities in a pair of images (as shown in fig. 8; also suggested in paragraph 0088, … For HDR image fusion, the image processors 402 buffer and combine image pairs acquired using low- and high-integration sensor exposures, using an HDR fusion function…; paragraph 0052-0054, … the existence of verging angles between the left and right side image sensors 18 in a primary-baseline pair impose a final configuration… the image processing circuits 36 perform shadowing object detection within the ZLDC, based on looking for significant differences in intensity between the images acquired from one image sensor 18 in a given secondary-baseline pair… for such a small baseline, more distant objects will cause very small disparities… image differences due to a shadowing object 
wherein at least one of them has been captured by one of the second plurality of optical channels whose projected second partial field of view overlaps with the overlap area (as shown in fig. 6-fig. 8).
It is noticed that Tyagi does not disclose explicitly that wherein the first partial fields of view together cover the total field of view.
FREIBURG teaches that wherein the first partial fields of view together cover the total field of view (as shown in fig. 2, image sensor 150 has the same total field of view as image senor 140; also suggested in paragraph 0028, … three high-definition cameras with an additional 3-D camera at the same optical axis and sharing the same field of view… both sensors have the same field of view.).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that the first partial fields of view together cover the total field of view as taught by FREIBURG as a modification to the method for fusing images of Tyagi for the benefit of that compact multi-view camera system comprising a 3-D range camera can be provided (see FREIBURG, paragraph 0028).

Regarding claim 2, the combination of Tyagi and FREIBURG discloses the limitations recited in claim 1 as discussed above. In addition, Tyagi also discloses the second arrangement of optical channels comprises exactly one optical channel (as shown in fig. 6, the light channels in which light ray travels to image sensor 18-3 is one optical channel).

 the exactly one optical channel of the second arrangement is arranged between two optical channels of the first plurality of optical channels (as shown in fig. 6, 18-3 is between 18-1 and 18-2).

Regarding claim 4, the combination of Tyagi and FREIBURG discloses the limitations recited in claim 1 as discussed above. In addition, FREIBURG also discloses the exactly one optical channel of the second arrangement is adapted to capture the at least part of the total field of view without being deflected by a beam-deflecting means (as shown in fig. 2, image sensor 145 is optical channel of the second arrangement is adapted to capture the at least part of the total field of view without being deflected by a beam-deflecting means 100);  wherein the multi-aperture imaging device comprises a beam deflecting means for deflecting the first plurality of optical channels (fig. 2, component 100 is a beam deflecting means for deflecting the first plurality of optical channels to image sensor 140 and 150).
The motivation of combination is the same as in claim 1’s rejection.

Regarding claim 5, the combination of Tyagi and FREIBURG discloses the limitations recited in claim 3 as discussed above. In addition, Tyagi also discloses that the field of view of the exactly one optical channel of the second arrangement corresponds to a field of view of one of the pair of optical channels within a tolerance range (as shown in fig. 6, 18-3 corresponds to a field of view of one of the pair of optical channels within a tolerance range as to 18-4; also suggested in paragraph 0037, … second primary baseline 32-2 defined by the separation distance between a second pair of the image sensors 18, where that second pair includes the image sensors 18-3 and 18-4).

Regarding claim 6, the combination of Tyagi and FREIBURG discloses the limitations recited in claim 1 as discussed above. In addition, Tyagi also discloses that a field of view of the exactly one optical channel of the second arrangement corresponds to the total field of view (as shown in fig. 6, a field of view of the exactly one optical channel of the second arrangement is ZLDC corresponds to the total field of view).

Regarding claim 7, the combination of Tyagi and FREIBURG discloses the limitations recited in claim 1 as discussed above. In addition, Tyagi also discloses that a scene captured by the second arrangement of optical channels is larger than the total field of view (as shown in fig. 6, a scene captured by the second arrangement of optical channels is secondary monitored zone and it is larger than ZLDC).

Regarding claim 8, the combination of Tyagi and FREIBURG discloses the limitations recited in claim 1 as discussed above. In addition, Tyagi also discloses that the first arrangement of optical channel comprises exactly two optical channels (as shown in fig. 6, 18-1 and 18-2 are two optical channels).

Regarding claim 9, the combination of Tyagi and FREIBURG discloses the limitations recited in claim 1 as discussed above. In addition, Tyagi also discloses that the second arrangement of optical channels covers the total field of view (as shown in fig. fig. 6; in fig. 6, for example, 18-3 cover ZLDC which is the total field of view).



Regarding claim 11, the combination of Tyagi and FREIBURG discloses the limitations recited in claim 1 as discussed above. In addition, Tyagi also discloses that the multi-aperture imaging device of claim 1 being 3D multi-aperture imaging device (fig. 1, system 10; paragraph 0035, … the apparatus 10 relies primarily on stereoscopic techniques to find the 3D position of objects present in its (common) field-of-view; each image sensor has aperture by inheritance).

Regarding claim 12, the combination of Tyagi and FREIBURG discloses the limitations recited in claim 1 as discussed above. In addition, Tyagi also discloses that a base distance between the first arrangement of optical channels and the second arrangement of optical channels is greater than a single channel base distance between two adjacent optical channels of the first plurality of optical channels (as shown in fig. 6, the base distance 34-1+32-2 is greater than 32-1, which is single channel base distance between two adjacent optical channels of the first plurality of optical channels).

Regarding claim 13, the combination of Tyagi and FREIBURG discloses the limitations recited in claim 1 as discussed above. In addition, Tyagi also discloses that the processor is configured to fuse images that have been captured by the second arrangement of optical channels to a second total image (as shown in fig. 4, Right-side imagers is the second total image; also suggested in paragraph 0075, … the "right-side" image sensors 18-2 and 18-4 are coupled to both image processors 402) and to use, in an overlap area of second partial fields of view of a pair of optical channels of the second arrangement of optical channels, disparities in a further pair of images (as shown in fig. 8; also suggested in paragraph 0088, … For HDR image fusion, the image processors 402 buffer and combine image pairs acquired using low- and high-integration sensor exposures, using an HDR fusion function…; paragraph 0052-0054, … the existence of verging angles between the left and right side image sensors 18 in a primary-baseline pair impose a final configuration… the image processing circuits 36 perform shadowing object detection within the ZLDC, based on looking for significant differences in intensity between the images acquired from one image sensor 18 in a given secondary-baseline pair… for such a small baseline, more distant objects will cause very small disparities… image differences due to a shadowing object are based on the disparity introduced in image pairs acquired using one of the secondary baselines 34-1 or 34-2), wherein at least one of them has been captured by one of the first plurality of optical channels whose projected first partial field of view overlaps with the overlap area of the second partial fields of view (as shown in fig. 6-fig. 8).

Regarding claim 14, the combination of Tyagi and FREIBURG discloses the limitations recited in claim 1 as discussed above. In addition, Tyagi also discloses that to obtain a second  stereo vision processor executes a stereo correspondence algorithm to compute the (3D) depth maps which are then subjected to depth map processing…; in which, the stereo correspondence algorithm uses the disparities between the first and second total images).

Regarding claim 16, the combination of Tyagi and FREIBURG discloses the limitations recited in claim 1 as discussed above. In addition, Tyagi also discloses that to determine, for a depth map, a depth value for each image point of the first total image (as suggested in paragraph 0008, … image processing circuits are configured to generate a depth map of range pixels in spherical coordinates based on correlation processing of a stereo image, to correlate the stereo images to obtain depth maps comprising "range" pixels represented in three-dimensional Cartesian coordinates).

Regarding claim 17, the combination of Tyagi and FREIBURG discloses the limitations recited in claim 1 as discussed above. In addition, Tyagi also discloses that the processor is configured such that the first partial fields of view to which the first plurality of optical channels is allocated, are mutually different and congruent to the at least one second partial field of view to which the second arrangement of optical channels is allocated (as shown in fig. 2 and fig. 6; in fig. 2, for example, the first partial fields of view, which is FOV1 and FOV2 to which the first plurality of optical channels is allocated, are mutually different and congruent to the second 

Regarding claim 18, the combination of Tyagi and FREIBURG discloses the limitations recited in claim 1 as discussed above. In addition, Tyagi also discloses that to generate a depth map for the first total image by using disparities in pairs of images comprising, at least for each of the first plurality of optical channels, at least one pair comprising an image that has been captured by the respective one of the first plurality of optical channels and a further image that has been captured by an optical channel of the second arrangement of optical channels (fig. 10A, step 1010 and 1012; also suggested in paragraph 0157, … Processing the rectified HDR images also includes stereo correlation processing by the stereo vision processor 400 included in the image processing circuits 36 (Block 1010).  The stereo vision processor executes a stereo correspondence algorithm to compute the (3D) depth maps which are then subjected to depth map processing (Block 1012)…; in which, the stereo images is pairs of images comprising, at least for each of the first plurality of optical channels, at least one pair comprising an image that has been captured by the respective one of the first plurality of optical channels and a further image that has been captured by one of the second plurality of optical channels, as shown in fig. 10A, step 1002 and 1004).

Regarding claim 22, the combination of Tyagi and FREIBURG discloses the limitations recited in claim 1 as discussed above. In addition, Tyagi also discloses that to determine the disparities by using a cross-correlation of local sections of the pair of images (fig. 13; paragraph  FIG. 13 is a plot illustrating an example of disparity detection based on normalized cross-correlation of a stereo image).

9.	 Claims 15 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Tyagi et al.  (US 20160203371) and in view of FREIBURG et al. (US 20140085431) and further in view of Sadi et al. (US 20160086379).

	Regarding claim 15, the combination of Tyagi and FREIBURG discloses the limitations recited in claim 1 as discussed above. In addition, Tyagi also discloses that to fuse the first and second total images into the virtual view in order to acquire a final total image to which the 
depth map belongs (fig. 10A, steps 1004, 1006, 1008, 1010 and 1012; in which, rectified HDR stereo images is interpreted as the virtual view; correlated rectified HDR stereo images is interpreted as final total image).
It is noticed that the combination of Tyagi and FREIBURG does not disclose explicitly that to warp the first or the second total image into a virtual optical center or to warp and to fuse the first and second total images into the virtual view.
Sadi teaches that to warp the first or the second total image into a virtual optical center (as suggested in paragraph 0126, … a radial warp around a center of top image I-Top may be determined such that the center position center of top image I-Top remains fixed. Additionally, based on a determined radial warp, seam lines 217 may be rotated to intersect locations where seams 217M of stitched image 216 end, and center lines 218 may be rotated to match any yaw adjustments performed during stitching the discrete images to generate stitched image 220…; in which, the center position of the top images is interpreted as a virtual optical center; it is virtual  a stitching process may create a substantially seamless image by warping, distorting, or aligning multiple discrete images; it is virtual view, as suggested in paragraph 0164, …in virtual 3-D space of the captured scene).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that to warp the first or the second total image into a virtual optical center or to warp and to fuse the first and second total images into the virtual view as a modification to the 3D multi-aperture imaging device for the benefit of that to match any yaw adjustments performed during stitching the discrete images (see Sadi, paragraph 0126).

Allowable Subject Matter
10.	Claims 19, 20 and 21 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim and overcome the double-patenting rejection set forth in this office action.

The following is a statement of reasons for the indication of allowable subject matters:
For claim 19, the prior art does not disclose or suggest the limitations of “a number of the first plurality of optical channels is between 2 and 100, both inclusive, and the overlap area of the first partial fields of view of the pair of optical channels of the first plurality of optical channels is, as regards to the area, between 1/2 and 1/1000 of an average image size of the images that are captured by the first plurality of optical channels”.

For claim 21, the prior art does not disclose or suggest the limitations of “wherein the partial fields of view of the pair of optical channels of the first plurality of optical channels project into one another by a width of the overlap area of at least 20 pixels of the images that have been captured by the pair of optical channels of the first plurality of optical channels, at an image distance of 10 m.”.

11. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
12.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.



/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423